Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Corrada Del Río.
H-í
Una prolija interpretación restrictiva del principio de legalidad (nulum crimen, sine lege) —cimentada en una literalidad que mata el espíritu que impregna toda ley y en la visión arcaica de que la reclusión sólo se da en una pri-sión o cárcel rodeada de muros, verjas y vigilada por guar-dias— ha llevado a la Mayoría a erróneamente concluir *715que no comete el delito de fuga(1) el convicto que se evade del área específica y vigilancia a la cual la Administración de Corrección restringió efectivamente su libertad, en oca-sión de autorizarle cumplir condena recluido en su residen-cia, sujeto a un brazalete electrónico, bajo el Programa de Supervisión Electrónica. (2)
Sabido es, que el importante principio de legalidad en la modalidad que nos ocupa, prohíbe que alguien pueda ser castigado por un hecho realizado no descrito en la ley. Atado a la arquitectura constitucional clásica de poderes divididos —Ejecutivo, Legislativo y Judicial— presupone que sólo la Asamblea Legislativa tiene esa prerrogativa, que a su vez representa una salvaguarda ciudadana contra posibles excesos y abusos del Estado y una garantía de seguridad juridica.(3)
*716Sin embargo, no debemos confundir su alcance y despro-porcionadamente llevarlo a extremos imposibles de realizar. No podemos “exigi\r\ un casuismo excesivo de las figuras delictivas y la utilización exclusiva de elementos descriptivos. Por grande que fuera el casuismo, que haría a los Códigos Penales sumamente farragosos, nunca podría el legislador comprender la rica variedad de los hechos que ofrece la vida real. Las figuras delictivas se forman, por ello, en virtud de un proceso de abstracción a partir de los hechos reales. No puede renunciar tampoco el legislador a utilizar elementos normativos (que implican la referencia a normas jurídicas, éticas, usos sociales, etc., y cuya aprecia-ción exige un juicio valorativo por parte del juez) en la ela-boración de las figuras delictivas .... La descripción de las conductas delictivas ha de ser, sin embargo, lo suficiente-mente concreta para que queden satisfechas las exigencias de la seguridad jurídica.” J. Cerezo Mir, Curso de Derecho Penal Español (Parte General), Madrid, Ed. Tecnos, 1976, pág. 162.
Se acepta, pues, que “[e]l principio de legalidad es un postulado, la aspiración a una meta ideal e inalcanzable, la de la seguridad jurídica absoluta. Una seguridad de esta clase no es posible con el tosco instrumento de la ley, como veremos en seguida. Sirve de muy poco si no anida en el corazón del intérprete y del juez en el momento de la inter-pretación de la ley.” (Enfasis en el original.) J.M. Rodríguez Devesa, Derecho Penal Español (Parte General), Madrid, Imp. Gráficas Carasas, 1974, pág. 138.
*717Por esa razón, hemos resuelto:
“Las leyes, incluyendo las penales, no son ejercicios inútiles de composición literaria. Son instrumentos de gobierno, y al interpretarlas ‘el propósito general es una ayuda mucho más importante para el significado que cualquier regla que puedan prescribir la gramática o la lógica formal’. Esto es así porque el propósito de una ley está sumergido en sus palabras, aunque no siempre se exprese de manera pedante en las palabras. El sig-nificado de la ley, debe recordarse, es más para sentirse que para demostrarse o, como en algún sitio ha expresado el Juez Learned Hand, el arte de la interpretación es ‘la proliferación del propósito’. Al buscar ese propósito conviene recordar que no importa la elasticidad que pueda concederse al término cientí-fico, éste no puede usarse para describir el proceso legislativo. Ese es un proceso imperfecto pero práctico, mediante el cual el ciudadano ordinario adapta los medios al propósito, excepto cuando se refiere a problemas técnicos fuera del saber del hombre promedio.” United States v. Shirey, 359 U.S. 255, 260-261 (1959), citado en Pueblo v. Tribunal Superior, 81 D.P.R. 763, 789 (1960).
HH HH
La Ley Núm. 49 de 26 mayo de 1995 (4 L.P.R.A. sees. 1112(e) y (m), 1136a, 1136b, 1201 y 1201 n.) autorizó expre-samente a la Administración de Corrección implantar los programas de supervisión electrónica a personas bajo su custodia y supervisión. 4 L.P.R.A. sec. 1112(m). Tomamos conocimiento judicial de que se trata de una alternativa que permite a la persona bajo custodia y supervisión, en-trar en un proceso rehabilitado!*, al transferirse la priva-ción de su libertad de una institución clásica carcelaria a su hogar, con una programación diaria de sus actividades. El objetivo reconocido es que el convicto, a la vez que tra-baja y fortalece sus lazos familiares, cumpla su sentencia.

Ciertamente, no se trata de una reclusión en una insti-tución clásica de confinamiento,

(4)

 esto es, una cárcel o pri-
*718
sión rodeada de muros, cercada y vigilada con guardias u oficiales de custodia armados. Sin embargo, sus caracterís-ticas implican una reclusión institucional, a saber, restric-ción de la libertad del convicto a un área en particular (residencia), continuando así sometido a la custodia y vigi-lancia efectiva de la Administración de Corrección.

Físicamente se le coloca un transmisor electrónico (bra-zalete) que ininterrumpidamente emite señales a una uni-dad receptora ubicada en el teléfono de la residencia que sirve como institución o facilidad adecuada de confinamiento. La unidad receptora detecta la proximidad del brazalete dentro de un radio de acción de aproximada-mente cien (100) a doscientos (200) pies cuadrados. A su vez, estas señales son objeto de vigilancia o monitoreo constante por personal de Corrección. Reglamento para Es-tablecer el Procedimiento para el Programa de Supervisión Electrónica, Reglamento Núm. 5065, Administración de Corrección, 4 de mayo de 1994, aprobado el 28 de febrero de 1994.
HH I — I hH
Aún así, la Mayoría afirma que González Vega “no es-taba recluido en una institución adecuada”. Como argu-mento principal, aduce que hogar y domicilio no son sinó-nimos de institución, por lo que no se cumple con uno de los ingredientes definitorios de reclusión: elemento del delito de fuga. Esta conclusión mayoritaria no resiste análisis.
Primero, desde sus orígenes, la Ley Orgánica de la Ad-ministración de Corrección, Ley Núm. 116 de 22 de julio de 1974, según enmendada, 4 L.P.R.A. see. 1102 et seq., visua-*719lizó y la facultó para crear “instituciones de menor capaci-dad, pudiendo ser éstas semicerradas, abiertas o de cual-quier índole”, entre las cuales están los “hogares”. 4 L.P.R.A. sec. 1112(b), en interacción, see. 1136. En otras palabras, una lectura integral demuestra que la propia ley ha estimado el hogar o residencia como sitio de confina-miento, esto es, institución adecuada.
Segundo, no es función de este Tribunal sustituir el cri-terio, sabio o no, de la Asamblea Legislativa y convertirnos en Supremo Secretario de la Administración de Correccio-nes dictando pautas de lo que es o no institucionalmente adecuado. Tercero, no se ha presentado evidencia, menos probado, que la residencia de González Vega —una vez ins-talada la unidad receptora en su teléfono y colocado el transmisor electrónico (brazalete)— no constituyera para fines correccionales una institución adecuada. Cuarto, para fines del delito de fuga, el siguiente análisis compara-tivo ilustra claramente las semejanzas legales-funcionales en el sistema correccional.
Institución:
Espacio de reclusión:
Vigilancia:
Restricción de movimiento:
Supervisión:
Custodia legal:
Método de custodia o restricción clásica de la libertad
Prisión o cárcel
Celda y predios físicos delimitados de prisión
Oficiales de custodia armados
Determinado espacio de prisión según dispuesto por oficiales de custodia
Adm. de Corrección
Adm. de Corrección
Método de custodia o restricción electrónica de la libertad
Residencia
Radio de acción residencial preestablecido
Brazalete electrónico
100 a 200 pies cuadrados de unidad receptora
Adm. de Corrección
Adm. de Corrección
Su lectura revela un resultado distinto a la hipótesis mayoritaria.
*720IV
Interpretar restrictivamente los estatutos penales no significa adherirnos a una literalidad que ignore la clara intención legislativa. Pueblo v. Ríos Dávila, 143 D.P.R. 687 (1997); Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995); Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987); Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988); Pueblo v. Mantilla, 71 D.P.R. 36 (1950).
Como señala el maestro Jiménez de Asúa, todas las leyes, aun las “clarísimas”, requieren interpretación. “Toda ley, por el he-cho de aplicarse es interpretada, ya que al cotejar su contenido con el hecho real se produce un proceso de subsunción, al que contribuyen los órganos interpretativos (a veces el legislador y el científico y siempre el juez), por procedimientos gramaticales y teleológicos, y con resultados declarativos, restrictivos, exten-sivos o progresivos.” En cuanto a las leyes penales “hay que armonizar la estricta legalidad del Derecho punitivo, con la im-prescindible interpretación teleológica de las normas jurídicas. Reconociendo que el Derecho penal tiene caracteres de mayor certidumbre y estabilidad que las otras ramas, es imposible creer que la ley penal, sensu strictu, se basta del todo a sí misma y que sea suficiente interpretarla a la letra. No es un sistema completo y sin lagunas, de modo que con el simple pro-cedimiento lógico, basado en los preceptos legales escritos, se puedan resolver todas las cuestiones.” (Escolios omitidos.) Pueblo v. Tribl. Superior, supra, pág. 788.
Lamentablemente, la Mayoría también ignora esta norma de hermenéutica estatutaria. Además, pasa por alto el principio rector que late en la Ley Orgánica de la Admi-nistración de Corrección, a los efectos de que ella adquiere “la custodia legal de todo sumariado y sentenciado a confi-namiento por orden de un tribunal competente”. 4 L.RR.A. sec. 1112(ñ). Mediante este lenguaje la Asamblea Legisla-tiva expresamente incorporó la doctrina jurisprudencial vi-gente a los efectos de que \T\a fuga de la custodia legal más bien que la fuga de un sitio de confinamiento es lo que cons-tituye la esencia del delito”. (Enfasis suplido.) Rivera v. Delgado, 82 D.P.R. 692, 695 (1961), seguido en Pueblo v. Ríos *721Dávila, supra. Véase Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996).
De igual modo, la opinión mayoritaria desatiende que la adecuación típica, esto es, la conducta delictiva de fuga, se expresa generalmente por un verbo descriptivo, a saber, ‘“aquellos susceptibles de ser apreciados con el simple co-nocimiento y cuya función es describir la conducta o el he-cho que puede ser materia de imputación y de responsabi-lidad penal’. La referencia se hace entonces a la forma constitutiva de la parte más destacada de la conducta: apo-derarse de una cosa mueble en el hurto; arrebatar, sustraer, retener u ocultar a una persona en el secuestro; fugarse, estando privado de libertad; matar, en el homicidio, entre otros ejemplos” (Enfasis suplido y en el original.) L. Carlos Pérez, Derecho Penal, Colombia, 2da ed., Ed. Temis, T. I, 1987, pág. 367.
V
En resumen, jurídicamente hablando, el Programa de Supervisión Electrónica es un mecanismo más de confina-miento institucional y de sumisión legal de reclusión de la Administración de Correction(5)
A su amparo, aunque el convicto es trasladado fuera de *722las facilidades físicas clásicas de la institución penal, indu-dablemente permanece bajo la custodia legal y supervisión de la Administración de Corrección, confinado en su hogar, monitoreado y vigilado electrónicamente con un brazalete. Se limita y restringe así su libertad de movimiento a un “radio de acción” preestablecido. Bajo ninguna circunstan-cia puede abandonar su hogar o remover el brazalete electrónico.

La Administración de Corrección lo somete a este tipo de reclusión, que aunque novel, no afecta en modo alguno su custodia legal, supervisión y vigilancia. 

(6)

 Quien lo evade, comete el delito de fuga. Desafortunadamente, la visión ma-yoritaria rezagada de la del legislador, aparentemente no va más allá de la prisión o cárcel clásica cerrada.


 En lo pertinente, el Art. 232 del Código Penal, 33 L.P.R.A. see. 4428, dispone:
“Toda persona sometida legalmente a detención preventiva, sometida a trata-miento y rehabilitación en un programa del Estado Libre Asociado de Puerto Rico, o privado, supervisado y licenciado por una agencia del mismo conforme a un procedi-miento especial de desvío bajo la Regla 247.1 de Procedimiento Criminal, Ap. II del Título 34 o la sec. 2404(b) del Título 24, sometida legalmente a reclusión o a medida de seguridad de internación, que se fugare será sancionada conforme a las siguientes penas ....”


 Víctor González Vega —convicto que cumplía sentencia suspendida— subsi-guientemente se declaró culpable de violar el Art. 404(a) de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404(a). Fue condenado a tres (3) años de reclusión consecutiva con la condena previa. Perdió el beneficio de sentencia suspendida.

La Administración de Corrección, quien tenía su custodia legal, le autorizó cum-plir la pena en su residencia, sujeto a un brazalete bajo el Programa de Supervisión Electrónica.

Así las cosas, tras arrojar positivo a un examen rutinario de dopaje, la Admi-nistración de Servicios de Salud Mental y Contra la Adicción ordenó su ingreso al Hogar Crea. El 20 de marzo de 1996, rehusó entrar al edificio de dicha institución, alejándose de las facilidades. La Policía lo arrestó quince (15) minutos más tarde.
Acusado del debto de fuga, González Vega logró que el ilustrado Tribunal de Primera Instancia, Sala Superior de Caguas (Hon. Carmen Vargas Medina), deses-timara, al entender que los hechos imputados no configuraban dicho delito, pues disfrutaba de “libertad condicionada” y su internado al Hogar CREA no constituía custodia legal. El reputado Tribunal de Circuito de Apelaciones (Hons. Brau Ramí-rez, Pesante Martínez y Rivera Pérez, Js.) revocó.


 Para un estudio más a fondo del principio de legalidad, véanse: F. Madrid Conesa, La Legalidad del Delito, España, Ed. Artes Gráficas Soler, 1983, págs. 33 y ss.; R. Carranca y Trujillo, Derecho Penal Mexicano (Parte General), México, Ed. Porrúa, 1977, págs. 163-178; C.E. Muñoz Pope, Lecciones de Derecho Penal (Parte *716General), 2da. ed., Panamá, Ed. Talleres de Impretex, 1987, Vol. I, págs. 156-162; J. Cerezo Mir, Curso de Derecho Penal Español (Parte General), Madrid, Ed. Tecnos, 1976, pág. 154 y ss.; L.C. Pérez, Derecho Penal (Partes General y Especial), 2da ed., Colombia, Ed. Temis, 1987, T. I, págs. 231-256; J.M. Rodríguez Devesa, Derecho Penal Español (Parte General), lima ed., Madrid, Ed. Dykinson, 1988, pág. 172 y ss.; F. Puig Peña, Derecho Penal, Barcelona, Ed. DESCO, 1959, T. I, V. I, págs. 138-158; J.M. Luzon Cuesta, Compendio de Derecho Penal (Parte General), 2da ed., Madrid, Ed. Dykinson, 1986, págs. 39-45; G. Landrove Díaz, Introducción al Derecho Penal Español, España, Ed. Tecnos, 1985, págs. 75-93; A. Quintano Ripollés, Curso de Derecho Penal, Madrid, Ed. Revista de Derecho Privado, 1963, T. I, págs. 117-125.


 Confinamiento simplemente significa la “[p]ena aflictiva consistente en rele-gar al condenado a cierto lugar seguro para que viva en libertad, pero bajo la vigi-*718lancia de las autoridades.” Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa Calpe, 1992, pág. 379.
Reclusión es “la privación de libertad en la institución adecuada durante el tiempo señalado en la sentencia”. (Énfasis suplido.) Art. 40 del Código Penal, 33 L.P.R.A. see. 3202.


 El estado de la Florida fue el primero en implantar en 1983 el programa de supervisión electrónica. Después, otros estados, al igual que el sistema correccional federal, lo incorporaron. T.G. Blomberg, Home Confinement and Electronic Surveillance, Nueva York, Intermediate Punishments, McCarthy, 1987, pág. 169.
La casuística, aunque limitada, es muy reveladora a los fines de la solución del caso ante nos. En People v. Granquist, 454 N.W.2d 207 (1990), el Tribunal Apelativo de Michigan confirmó una condena por fuga contra un convicto que gozaba del alu-dido privilegio. Al igual que González Vega, el Departamento de Corrección de Michigan trasladó a Granquist a su residencia, supervisado por un monitor electrónico. Luego de transgredir los parámetros impuestos por el programa, fue acusado y con-victo por fuga. En apelación alegó que no había cometido fuga puesto que el pro-grama de supervisión electrónica no constituía reclusión (prison), según definido por el estatuto penal. Aunque el estatuto expresamente no mencionaba el hogar como posible sitio de confinamiento, el tribunal concluyó que la violación de los parámetros impuestos por el programa constituía fuga. Posteriormente, reafirmó ese dictamen en People v. Sheets, 567 N.W.2d 478 (1997). En California prevalece igual interpretación a su estatuto. Mosbarger v. Rupf, 1998 WL 514022 (N.D. Cal.).


 Así implantado, es inmeritorio el argumento de González Vega de que disfru-taba “libertad condicionada”. Menos argüir sentencia suspendida, la cual le había sido antes revocada.